COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-295-CV
 
LLOYD
MARK SUTTON                                                         APPELLANT
(A/K/A
MARK SUTTON)                                                   AND
APPELLEE
 
                                                   V.
 
LLOYD
P. SUTTON, DANIEL C. SUTTON,                                 APPELLEES
PAULA
L. WHITE, AND BOB DAY                                  AND
APPELLANTS
 
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AMotion
To Dismiss Appeal With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D:   CAYCE, C.J.; WALKER and MCCOY, JJ.
 
DELIVERED:  January 26, 2006




[1]See Tex. R. App. P. 47.4.